Exhibit 10.2

EXECUTION VERSION

 

 

 

PLEDGE AND SECURITY AGREEMENT

dated as of

March 17, 2015,

among

SURGICAL CARE AFFILIATES, INC.

as the Borrower

CERTAIN SUBSIDIARIES OF

SURGICAL CARE AFFILIATES, INC.

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I

Definitions

 

SECTION 1.01. Credit Agreement      1 SECTION 1.02. Other Defined Terms      1

ARTICLE II

Pledge of Securities

 

SECTION 2.01. Pledge      7 SECTION 2.02. Delivery of the Pledged Collateral   
  8 SECTION 2.03. Representations, Warranties and Covenants      8 SECTION 2.04.
Certification of Limited Liability Company and Limited Partnership Interests   
10 SECTION 2.05. Registration in Nominee Name; Denominations    10 SECTION 2.06.
Voting Rights; Dividends and Interest    10

ARTICLE III

Security Interests in Personal Property

 

SECTION 3.01. Security Interest    12 SECTION 3.02. Representations and
Warranties    14 SECTION 3.03. Covenants    16 SECTION 3.04. Other Actions    19

ARTICLE IV

Remedies

 

SECTION 4.01. Remedies upon Default    20 SECTION 4.02. Application of Proceeds
   22 SECTION 4.03. Grant of License to Use Intellectual Property; Power of
Attorney    22

ARTICLE V

Indemnity, Subrogation and Subordination

 

SECTION 5.01. Indemnity    23 SECTION 5.02. Contribution and Subrogation    23
SECTION 5.03. Subordination    24

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE VI

Miscellaneous

 

SECTION 6.01. Notices    24 SECTION 6.02. Waivers; Amendment    24 SECTION 6.03.
Administrative Agent’s Fees and Expenses    25 SECTION 6.04. Successors and
Assigns    26 SECTION 6.05. Counterparts; Several Agreement    26 SECTION 6.06.
Severability    26 SECTION 6.07. Right of Set-Off    26 SECTION 6.08. Governing
Law; Jurisdiction; Venue; Waiver Of Jury Trial; Consent To Service Of Process   
27 SECTION 6.09. Headings    27 SECTION 6.10. Security Interest Absolute    27
SECTION 6.11. Termination or Release    28 SECTION 6.12. Additional Grantors   
29 SECTION 6.13. ROFR Rights    29 SECTION 6.14. Administrative Agent Appointed
Attorney-in-Fact    29 SECTION 6.15. General Authority of the Administrative
Agent    30 SECTION 6.16. Survival of Representations and Warranties    30

Schedules

 

SCHEDULE I    Pledged Equity; Pledged Debt SCHEDULE II    Commercial Tort Claims
SCHEDULE III    Intellectual Property

Exhibits

 

EXHIBIT I    Form of Security Agreement Supplement EXHIBIT II    Form of Patent
Security Agreement EXHIBIT III    Form of Trademark Security Agreement EXHIBIT
IV    Form of Copyright Security Agreement

 

ii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT dated as of March 17, 2015, among Surgical Care
Affiliates, Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries
of the Borrower from time to time party hereto (collectively, “Subsidiary Loan
Parties” and, individually, “Subsidiary Loan Party”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

Reference is made to the Credit Agreement dated as of March 17, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower JPMorgan Chase Bank, N.A., as Administrative
Agent, each Lender and L/C Issuer from time to time party thereto and other
financial institutions party thereto. The Lenders and L/C Issuers have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders and L/C Issuers to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The Subsidiary Loan Parties party hereto are affiliates of
the Borrower and will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce (A) the Lenders and L/C Issuers to
extend such credit, (B) the Hedge Banks to enter into and/or maintain Secured
Hedge Agreements and (C) the Cash Management Banks to provide Cash Management
Services. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement
(including in the preliminary statement hereof) and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein. The term “Instrument” shall have the meaning defined
in Article 9 of the New York UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account or any Instrument.

“Accounts” means, collectively, any “account” (as defined in the New York UCC),
any accounts receivable, any “health-care-insurance receivable” (as defined in
the New York UCC), any “payment intangible” (as defined in the New York UCC) and
all other rights to payment and/or reimbursement of every kind and description,
including under governmental entitlement programs.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the Loan Documents, or any
successor administrative agent and collateral agent.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Pledge and Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party or that such third party otherwise has the right to license, and
all rights of such Grantor under any such agreement.

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States or any
other country or any political subdivision thereof, including registrations,
recordings, supplemental registrations and pending applications for registration
in the USCO or any similar office in any other country or any political
subdivision thereof, including, in the case of any Grantor, any of the foregoing
set forth under its name on Schedule III and (c) any other adjacent or other
rights related or appurtenant to the foregoing, including moral rights.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Assets” means:

(a) any letter-of-credit rights, except to the extent constituting Supporting
Obligations for any of the Collateral;

(b) any Securitization Assets;

(c) any motor vehicles and other assets subject to certificates of title;

(d) any real property that is not Material Real Property;

(e) any leasehold interests in real property;

(f) any Commercial Tort Claims for which no complaint has been filed in a court
of competent jurisdiction or which has a claimed value of $5,000,000 or less;

 

2



--------------------------------------------------------------------------------

(g) any Intellectual Property whose pledge would result in the forfeiture of the
Grantors’ rights in such property, including any Trademark applications filed in
the USPTO on the basis of such Grantor’s “intent-to-use” such Trademark, unless
and until acceptable evidence of use of such Trademark has been filed with the
USPTO pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C.
1051, et seq.), to the extent that granting a lien in such Trademark application
prior to such filing would adversely affect the enforceability or validity of
such Trademark application, provided, however, that the limitation set forth in
this clause (g) shall not affect, limit, restrict or impair the grant by a
Grantor of a security interest pursuant to this Agreement in any such Collateral
to the extent that an otherwise applicable prohibition or restriction on such
grant is rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code of any relevant jurisdiction or any other
applicable law or principles of equity and provided, further, that, at such time
as the condition causing the forfeiture described in this clause (g) shall be
remedied, whether by contract, change of law or otherwise, the Intellectual
Property shall immediately cease to be an Excluded Asset, and any security
interest that would otherwise be granted herein shall attach immediately to such
Intellectual Property, or to the extent severable, to any portion thereof that
does not result in the forfeiture described above;

(h) any General Intangible, Investment Property or other rights of a Grantor
arising under any contract, lease, instrument, license or other document or any
assets subject thereto if, but only to the extent that and so long as, the grant
of a security interest therein would (x) constitute a violation or abandonment
of, or render unenforceable a valid and enforceable restriction in respect of,
such General Intangible, Investment Property or other such rights in favor of a
third party or under any law, regulation, permit, order or decree of any
Governmental Authority (for the avoidance of doubt, the restrictions described
herein shall not include (i) negative pledges or similar undertakings in favor
of a lender or other financial counterparty or (ii) restrictions created in
contemplation of or in connection with the transactions contemplated hereby or
by any other Loan Document), or (y) expressly give any other party in respect of
any such contract, lease, instrument, license or other document, the right to
terminate its obligations thereunder, provided, however, that (i) such right was
not created in contemplation of or in connection with the transactions
contemplated hereby or by any other Loan Document and (ii) the limitation set
forth in this clause (h) shall not affect, limit, restrict or impair the grant
by a Grantor of a security interest pursuant to this Agreement in any such
Collateral to the extent that an otherwise applicable prohibition or restriction
on such grant is rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code of any relevant jurisdiction or any other
applicable law or principles of equity and provided, further, that, at such time
as the condition causing the conditions in subclauses (x) and (y) of this clause
(h) shall be remedied, whether by contract, change of law or otherwise, the
contract, lease, instrument, license or other documents shall immediately cease
to be an Excluded Asset, and any security interest that would otherwise be
granted herein shall attach immediately to such contract, lease, instrument,
license or other document, or to the extent severable, to any portion thereof
that does not result in any of the conditions in (x) or (y) above;

 

3



--------------------------------------------------------------------------------

(i) any assets to the extent that the pledge thereof is prohibited by law or by
Contractual Obligations that are not rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable law or principles of equity;
provided that such prohibition is permitted by Section 7.09 of the Credit
Agreement, is not created in contemplation of or in connection with the
transactions contemplated hereby or by any other Loan Document and, at such time
as the condition causing such prohibition shall be remedied, whether by
contract, change of law or otherwise, the assets shall immediately cease to be
Excluded Assets, and any security interest that would otherwise be granted
herein shall attach immediately to such assets, or to the extent severable, to
any portion of such assets to which such prohibition does not apply; and
provided further that this Agreement does constitute a pledge of and security
interest in, to the maximum extent permitted by such law and such Contractual
Obligations, all economic rights incident or appurtenant to any such assets and
in the rights to receive all distributions or other payments made or to be made
to any Grantor with respect to, and proceeds, money or other consideration
derived or derivable by any Grantor from or in connection with the sale,
assignment or transfer of, any such assets; and

(j) any asset with respect to which the Administrative Agent and the Borrower
have reasonably determined in writing that the costs of providing a security
interest in such asset or perfection thereof is excessive in view of the
benefits to be obtained by the Lenders;

provided, however, that Excluded Assets shall not include any Proceeds,
substitutions or replacements of any property sold in violation of the Loan
Documents.

“Excluded Security” means

(a) more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary;

(b) any Equity Interests of any Subsidiary that are not directly held by a Loan
Party;

(c) any Equity Interests of any Restricted Subsidiary pledged to secure
Indebtedness permitted under Section 7.03(g) of the Credit Agreement;

(d) Excluded Equity Interests; and provided further that this Agreement does
constitute a pledge of and security interest in, to the maximum extent permitted
by such law and such Contractual Obligations, all economic rights incident or
appurtenant to any such shares of stock or debt and in the rights to receive all
distributions or other payments made or to be made to any Grantor with respect
to, and proceeds, money or other consideration derived or derivable by any
Grantor from or in connection with the sale, assignment or transfer of, any such
shares of stock or debt; and

(e) any Equity Interests of any Subsidiary with respect to which the
Administrative Agent and the Borrower have reasonably determined in writing that
the costs of providing a pledge of such Equity Interests or perfection thereof
is excessive in view of the benefits to be obtained by the Lenders;

 

4



--------------------------------------------------------------------------------

provided, however, that Excluded Securities shall not include any Proceeds,
substitutions or replacements of any property sold in violation of the Loan
Documents.

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes for the avoidance of doubt corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Swap Contracts and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor, as the case may be, to secure payment by an
Account Debtor of any of the Accounts or Instruments.

“Grantor” means the Borrower and each Subsidiary Loan Party.

“Intellectual Property” means, with respect to any Person, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by
such Person, including inventions, designs, utility models, Patents, Copyrights,
Licenses, Trademarks, trade secrets, domain names, confidential or proprietary
technical and business information, know-how, show-how or other data or
information, software and databases and all embodiment or fixations thereof and
applications therefor, and related documentation, registrations and franchises,
and all additions, improvements and accessions to, and books and records
describing or used in connection with, any of the foregoing.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, including, in the case of any Grantor, any of the foregoing set
forth under its name on Schedule III, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto, including damages and payments for past, present or future
infringements or violations thereof, and (iii) rights to sue for past, present
and future violations thereof.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party or that such third party otherwise has the right to
license, is in existence, and all rights of any Grantor under any such
agreement.

 

5



--------------------------------------------------------------------------------

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country in or to which such Person now or
hereafter has any right, title or interest therein, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country or any political subdivision
thereof, including registrations, recordings and pending applications in the
USPTO or any similar offices in any other country or any political subdivision
thereof including, in the case of any Grantor, any of the foregoing set forth
under its name on Schedule III, and (b) all reissues, continuations,
divisionals, continuations-in-part, reexaminations, supplemental examinations,
inter partes reviews, renewals, adjustments or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, have made,
use, sell, offer to sell, import or export the inventions disclosed or claimed
therein.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership interest certificates and other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“ROFR Right” means, with respect to any Equity Interest, a right of first
refusal or other right to acquire such Equity Interest or other right with
respect to such Equity Interest (not created in contemplation of or in
connection with the transactions contemplated hereby or by any other Loan
Document) resulting from (a) the pledge, sale or offer to sell such Equity
Interest or (b) a change of control of the entity which has issued such Equity
Interest or any entity holding, directly or indirectly, such Equity Interest.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Subsidiary Loan Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark owned by any third party
or that such third party otherwise has the right to license, and all rights of
any Grantor under any such agreement.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, trade dress, logos, designs, company names, business
names, fictitious business names trade styles, domain names, global top level
domain names, other source or business identifiers and general intangibles of
like nature, now existing or hereafter adopted or acquired,

 

6



--------------------------------------------------------------------------------

all registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the USPTO or any similar offices in any State of
the United States or any other country or any political subdivision thereof, and
all extensions or renewals thereof, and all common law rights related thereto,
including, in the case of any Grantor, any of the foregoing set forth under its
name on Schedule III, (b) all goodwill connected therewith or symbolized thereby
and (c) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“Uniform Commercial Code” shall mean the New York UCC; provided that if by
reason of mandatory provisions of law, the perfection, the effect of perfection
or non-perfection or priority of a security interest is governed by the personal
property security laws of any jurisdiction other than New York, “Uniform
Commercial Code” shall mean those personal property security laws as in effect
in such other jurisdiction for the purposes of the provisions hereof relating to
such perfection or priority and for the definitions related to such provisions.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment in full of the Obligations,
including the Guaranty, each Grantor hereby pledges to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest in all of such Grantor’s right,
title and interest in, to and under (a) all Equity Interests directly held by it
and listed on Schedule I, and any other Equity Interests of each Subsidiary and
Strategic Joint Venture (as defined in the Credit Agreement but, for purposes of
this Section 2.01, without giving effect to clause (ii) of the definition
thereof) directly held by it or obtained in the future by such Grantor and, to
the extent certificated, the certificates representing all such Equity Interests
(the “Pledged Equity”); provided that the Pledged Equity shall not include any
Excluded Security (to the extent defined therein); (b) the debt securities owned
by it, including those listed opposite the name of such Grantor on Schedule I,
and any debt securities obtained in the future by such Grantor and the
promissory notes and any other instruments evidencing any debt (the “Pledged
Debt”); provided that the Pledged Debt shall not include any Excluded Security;
(c) subject to Section 2.06, all payments of principal or interest, dividends or
other distributions, whether paid or payable in cash, instruments or other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the Pledged Equity and Pledged Debt; (d) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b) and (c) above; and
(e) all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”).

 

7



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered as promptly as practicable to the
Administrative Agent, for the benefit of the Secured Parties, any and all
Pledged Securities to the extent such Pledged Securities, in the case of
promissory notes or other instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of this Section 2.02.

(b) Each Grantor will cause (i) any Indebtedness for borrowed money owed to such
Grantor by any Person (other than intercompany Indebtedness referred to in the
following clause (ii)) having an aggregate principal amount in excess of
$5,000,000, to be evidenced by a duly executed promissory note and (ii) any
intercompany Indebtedness owed to such Grantor by the Borrower or any
Subsidiary, to be evidenced by (x) a duly executed global promissory note to
which the Borrower or such Subsidiary, as the case may be, is a signatory, or
(y) at the option of the Grantor, a duly executed promissory note; in the case
of each of clauses (i) and (ii) that is delivered to the Administrative Agent,
for the benefit of the Secured Parties, pursuant to the terms hereof; provided,
however, that in the case of a global promissory note, the Grantors shall
deliver such global note, duly executed, within 60 days of the Closing Date.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment or transfer
duly executed by the applicable Grantor and such other instruments or documents
as the Administrative Agent may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule I and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity and includes all Equity Interests, debt securities and
promissory notes required to be pledged hereunder in order to satisfy the
Collateral and Guarantee Requirement;

(b) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than the Borrower or a Subsidiary of the Borrower, to
the best of the Grantors’ knowledge) have been duly and validly authorized and
issued by the issuers thereof and (i) in the case of Pledged Equity, are fully
paid and nonassessable and (ii) in

 

8



--------------------------------------------------------------------------------

the case of Pledged Debt (solely with respect to Pledged Debt issued by a Person
other than the Borrower or a Subsidiary of the Borrower, to the best of the
Grantors’ knowledge), are legal, valid and binding obligations of the issuers
thereof;

(c) except for the security interests granted hereunder and except as a result
of ROFR Rights, each of the Grantors (i) is and, subject to any transfers made
in compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I as
owned by such Grantor, (ii) holds the same free and clear of all Liens, other
than (A) Liens created by the Collateral Documents and (B) Liens expressly
permitted pursuant to Section 7.01(c), (h), (m), (v), (dd), (ee), ((ff) in
respect of liens under (v) and (ee)), (hh), (kk), (ll) or (mm) of the Credit
Agreement, (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than (A) Liens created by the Collateral Documents and
(B) as permitted pursuant to Section 7.01(c), (h), (m), (v), (dd), (ee), ((ff)
in respect of liens under (v) and (ee)), (hh), (kk), (ll) or (mm) in respect of
liens under any of the foregoing) of the Credit Agreement, and (iv) will defend
its title or interest thereto or therein against any and all Liens (other than
the Liens permitted pursuant to this Section 2.03(c)), however arising, of all
Persons whomsoever;

(d) except for restrictions and limitations imposed by (x) the Loan Documents,
(y) securities laws generally, or laws, rules and regulations applicable to the
disposition of securities, change in control or change of beneficial ownership
of a regulated entity, and (z) ROFR Rights, if any, and except as described in
the Perfection Certificate, (i) the Pledged Collateral is and will continue to
be freely transferable and assignable, and (ii) none of the Pledged Collateral
is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect in any manner material
and adverse to the Secured Parties the pledge of such Pledged Collateral
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Administrative Agent of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities
as security for the payment and performance of the Obligations, to the extent
such perfection is governed by the Uniform Commercial Code, and such lien is and
shall be prior to any other Lien on such Pledged Securities;

 

9



--------------------------------------------------------------------------------

(h) the pledge effected hereby is effective to vest in the Administrative Agent,
for the benefit of the Secured Parties, the rights of the Administrative Agent
in the Pledged Collateral as set forth herein; and

(i) none of the Grantors will enter into any Contractual Obligation after the
Closing Date that limits the ability of any Loan Party to create, incur, assume
or otherwise suffer to exist any Lien on the Equity Interests set forth on
Schedule I hereto for the benefit of the Lenders with respect to the Facilities
and the Obligations.

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. To the extent an interest in any limited liability company or limited
partnership controlled by any Grantor and pledged under Section 2.01 is
certificated or becomes certificated, each such certificate shall be delivered
to the Administrative Agent, pursuant to Section 2.02(a), and such Grantor shall
fulfill all other requirements under Section 2.02 applicable in respect thereof.

SECTION 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Administrative Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Administrative Agent,
and each Grantor will promptly give to the Administrative Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor and (b) the Administrative
Agent shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement; provided that the Administrative Agent shall
give the Borrower prior notice of its intent to exercise such rights.

SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of an Event of Default under Section 8.01(f) of the Credit Agreement, the
Administrative Agent shall have notified the Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that would reasonably be expected
materially and adversely to affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the Administrative Agent or the
other Secured Parties under this Agreement, the Credit Agreement or any other
Loan Document or the ability of the Secured Parties to exercise the same.

(ii) The Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as each Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

10



--------------------------------------------------------------------------------

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any non-cash (and non-cash equivalent) dividends, interest, principal or
other distributions that would constitute Pledged Equity or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent and the Secured Parties and shall be
forthwith delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement reasonably requested by the Administrative
Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under Section 8.01(f) the Credit
Agreement, after the Administrative Agent shall have notified the Borrower of
the suspension of the rights of the Grantors under paragraph (a)(iii) of this
Section 2.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
and other distributions received by any Grantor contrary to the provisions of
this Section 2.06 shall be held in trust for the benefit of the Administrative
Agent and the other Secured Parties, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Administrative
Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Administrative Agent). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 4.02. After all Events of Default have been cured or
waived, and the Borrower has delivered to the Administrative Agent a certificate
to that effect, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under Section 8.01(f) of the
Credit Agreement, after the Administrative Agent shall have notified the
Borrower of the suspension of the rights of the

 

11



--------------------------------------------------------------------------------

Grantors under paragraph (a)(i) of this Section 2.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right, from time to time following and during the
continuance of an Event of Default, to permit the Grantors to exercise such
rights at the discretion of the Administrative Agent. After all Events of
Default have been cured or waived, each Grantor shall have the exclusive right
to exercise the voting and/or consensual rights and powers that such Grantor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) of this Section 2.06, subject to further exercise by the Administrative
Agent of its rights under the first sentence of this Section 2.06(c) with
respect to any subsequent Event of Default.

(d) Any notice given by the Administrative Agent to the Borrower suspending the
rights of the Grantors under paragraph (a) of this Section 2.06: (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment in full of the
Obligations, including the Guaranty, each Grantor hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Commercial Tort Claims with a value, individually, greater than
$5,000,000, and for which a complaint has been filed in a court of competent
jurisdiction, as set forth on Schedule II hereto;

(v) all Documents;

 

12



--------------------------------------------------------------------------------

(vi) all Equipment;

(vii) all Fixtures;

(viii) all General Intangibles;

(ix) all Goods;

(x) all Instruments;

(xi) all Inventory;

(xii) all Investment Property;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset or any Excluded Security (to the extent defined herein); and provided
further that the Security Interest shall immediately attach to, and the Article
9 Collateral shall immediately include, any such asset (or portion thereof) upon
such asset (or such portion) ceasing to be an Excluded Asset or Excluded
Security.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) for the benefit of the Secured Parties at any time and from time to
time to file in any relevant jurisdiction any initial financing statements
(including fixture filings) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as all assets of
such Grantor or words of similar effect as being of an equal or lesser scope or
with greater detail, and (ii) contain the information required by Article 9 of
the Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor and
(B) in the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates.
Each Grantor agrees to provide such information to the Administrative Agent
promptly upon any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d) The Administrative Agent (or its designee) is authorized to file with the
USPTO or the USCO (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in United States Intellectual Property granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantor as debtors
and the Administrative Agent as secured party.

 

13



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required to enter into any deposit account control agreement
or securities account control agreement with respect to any deposit account or
securities account.

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.

(b) The information set forth in the Perfection Certificate, including the legal
name of each Grantor, is correct and complete (other than in respect of the
legal name, in all material respects) as of the Closing Date. The Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations prepared by the
Administrative Agent based upon the information provided to the Administrative
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 6 to the Perfection Certificate (or
specified by notice from the Borrower to the Administrative Agent after the
Closing Date in the case of filings, recordings or registrations (other than
filings required to be made in the USPTO and the USCO in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights and United States exclusive Copyright Licenses)
required by Section 6.11 of the Credit Agreement), are all the filings,
recordings and registrations that are necessary to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

(c) Each Grantor represents and warrants that Intellectual Property Security
Agreements containing a description of all Article 9 Collateral consisting of
United States Patents, United States registered Trademarks (and Trademarks for
which United States registration applications are pending, unless it constitutes
an Excluded Asset) and United States registered Copyrights and United States
registered exclusive Copyright Licenses, respectively, have been delivered to
the Administrative Agent for recording by the USPTO and the USCO pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, as may be necessary to establish a valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the

 

14



--------------------------------------------------------------------------------

Secured Parties) in respect of all Article 9 Collateral consisting of Patents,
Trademarks and Copyrights and United States exclusive Copyright Licenses in
which a security interest may be perfected by filing, recording or registration
in the United States (or any political subdivision thereof) and its territories
and possessions under the federal intellectual property laws, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks, Copyrights and exclusive Copyright
Licenses (or registration or application for registration thereof) acquired or
developed by any Grantor after the date hereof, (ii) as may be required under
the laws of jurisdictions outside the United States with respect to Article 9
Collateral created under such laws, and (iii) the UCC financing and continuation
statements contemplated in Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment of the Obligations;
(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code in the
relevant jurisdiction and (iii) subject to the filings described in
Section 3.02(c), a perfected security interest in all Intellectual Property in
which a security interest may be perfected upon the receipt and recording of
fully executed short-form Intellectual Property Security Agreements with the
USPTO and the USCO, as applicable. The Security Interest is and shall be prior
to any other Lien on any of the Article 9 Collateral, other than (1) any
nonconsensual Lien that is expressly permitted pursuant to Section 7.01 of the
Credit Agreement and has priority as a matter of law and (2) Liens expressly
permitted to have priority pursuant to Section 7.01 (other than
Section 7.01(ee)) and Section 9.11(b) of the Credit Agreement.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the New York UCC or any
other applicable laws covering any Article 9 Collateral, (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the USPTO or the USCO,
(iii) any notice under the Assignment of Claims Act or (iv) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.

(f) Schedule II sets forth, as of the Closing Date, a true and complete list,
with respect to each Grantor, of each Commercial Tort Claim in respect of which
a complaint or a counterclaim has been filed by such Grantor, seeking damages in
an amount reasonably estimated to exceed $5,000,000, including a summary
description of such claim.

 

15



--------------------------------------------------------------------------------

(g) Schedule III sets forth, as of the Closing Date, a true and complete list,
with respect to each Grantor, of (i) all Patents that have been granted by the
USPTO, (ii) all Copyrights that have been registered with the USCO, (iii) all
Trademarks that have been registered with the USPTO and Trademarks for which
United States registration applications are pending and (iv) all exclusive
Copyright Licenses that have been registered with the USCO under which such
Grantor is a licensee, in each case truly and completely specifying the name of
the registered owner, title, type of mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor. In the event any updated
Perfection Certificate or any Security Agreement Supplement shall set forth any
Intellectual Property, Schedule III shall be deemed to be supplemented to
include the reference to such Intellectual Property, in the same form as such
reference is set forth on such updated Perfection Certificate or Security
Agreement Supplement.

SECTION 3.03. Covenants. (a) The Borrower agrees promptly (and in any event
within 45 days of such change) to notify the Administrative Agent in writing of
any change in (i) legal name, (ii) the identity or type of organization or
corporate structure, (iii) the jurisdiction of organization, (iv) the chief
executive office or (v) the Federal Tax Identification Number or organizational
identification number of any Grantor. Each Grantor agrees to promptly provide,
upon reasonable request, the Administrative Agent with certified organizational
documents reflecting any of the changes described in clause (i), (ii) or
(iii) of the first sentence of this paragraph.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Administrative Agent in
the Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 (other than, as to priority,
Section 7.01(ee)) of the Credit Agreement.

(c) Each Grantor agrees, on its own behalf, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements (including fixture filings) or other documents in
connection herewith or therewith.

(d) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or the other Loan
Documents and within a reasonable period of time after the Administrative Agent
has requested that it do so, and each Grantor jointly and severally agrees to
reimburse the

 

16



--------------------------------------------------------------------------------

Administrative Agent within 10 Business Days after demand for any payment made
or any reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization (and any such payment or expense incurred shall be
additional Obligations secured hereby); provided, however, Grantors shall not be
obligated to reimburse the Administrative Agent with respect to any Article 9
Collateral consisting of Intellectual Property that any Grantor has failed to
maintain or pursue, or otherwise allowed to lapse, terminate or be put into the
public domain, in accordance with Section 3.03(h)(iv). Nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, in the other Loan Documents.

(e) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$5,000,000, to secure payment and performance of an Account or Instrument, such
Grantor shall promptly assign such security interest to the Administrative Agent
for the benefit of the Secured Parties. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

(f) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the Secured Parties from and against any and all
liability for such performance.

(g) If any Grantor shall at any time hold or acquire a Commercial Tort Claim
with a value in excess of $5,000,000 and for which such Grantor has filed a
complaint in a court of competent jurisdiction, such Grantor shall promptly
notify the Administrative Agent in writing signed by such Grantor of the brief
details thereof or provide the Administrative Agent with a copy of the filed
complaint, and grant to the Administrative Agent a security interest therein and
in the Proceeds thereof, all upon the terms of this Agreement pursuant to a
document in form and substance reasonably satisfactory to the Administrative
Agent. Such Grantor shall also update and include any such Commercial Tort Claim
in Schedule II; provided that in the event any updated Perfection Certificate or
any Security Agreement Supplement shall set forth any Commercial Tort Claim,
Schedule II shall be deemed to be supplemented to include the reference to such
Commercial Tort Claim (and the description thereof), in the same form as such
reference and description are set forth on such updated Perfection Certificate
or Security Agreement Supplement.

(h) Intellectual Property Covenants:

(i) Except to the extent failure to act would not, as deemed by the Borrower in
its reasonable business judgment, be reasonably expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Article 9

 

17



--------------------------------------------------------------------------------

Collateral consisting of Intellectual Property for which such Grantor has
standing to do so, each Grantor agrees to take, at its expense, all reasonable
steps (including in the USPTO, the USCO and any other governmental authority
located in the United States and including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference and cancellation proceedings against third parties) to
pursue the registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in such Article 9
Collateral consisting of Intellectual Property of such Grantor.

(ii) Except as would not, as deemed by the Borrower in its reasonable business
judgment, be reasonably expected to have a Material Adverse Effect, no Grantor
shall do or permit any act or knowingly omit to do any act whereby any of its
Article 9 Collateral consisting of Intellectual Property may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, becomes publicly known).

(iii) Except where failure to do so would not, as deemed by the applicable
Grantor in its reasonable business judgment, be reasonably expected to have a
Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its Article 9 Collateral consisting of
Intellectual Property, including maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the date hereof,
and taking all reasonable steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
standards of quality.

(iv) Nothing in this Agreement or any other Loan Document prevents any Grantor
from disposing of, discontinuing the use or maintenance of, failing to pursue,
or otherwise allowing to lapse, terminate or be put into the public domain, any
of its Article 9 Collateral consisting of Intellectual Property to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.

(i) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged.

(j) The Administrative Agent and such Persons as the Administrative Agent may
reasonably designate shall have the right, at the Grantors’ own cost and expense
once per fiscal year unless an Event of Default shall have occurred and be
continuing, to inspect, upon reasonable prior notice and during regular business
hours, the Article 9 Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Article 9 Collateral is located, and to verify under reasonable procedures, in
accordance with Section 6.10 of the Credit Agreement, the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Article 9 Collateral, including,

 

18



--------------------------------------------------------------------------------

in the case of Accounts or Article 9 Collateral in the possession of any third
person, by contacting Account Debtors or the third person possessing such
Article 9 Collateral for the purpose of making such a verification.

(k) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Administrative Agent and consistent with past practices, records of its
Chattel Paper and its books, records and documents evidencing or pertaining
thereto.

(l) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance in accordance with the requirements set forth in Section 6.07 of the
Credit Agreement. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required pursuant to
Section 6.07 of the Credit Agreement or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent deems advisable. All sums disbursed by the Administrative Agent in
connection with this paragraph, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Administrative Agent and shall be additional
Obligations secured hereby.

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. Without limiting each Grantor’s obligations under Article II,
if any Grantor shall at any time hold or acquire any Instruments constituting
Article 9 Collateral, excluding checks, and evidencing an amount in excess of
$5,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Administrative Agent for the benefit of the Secured Parties, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith, and in any event within 30 days, endorse, assign
and deliver the same to the Administrative Agent for the benefit of the Secured
Parties, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time reasonably request.
If any securities now or hereafter acquired by any Grantor are uncertificated
and are issued to such Grantor or its nominee directly by the issuer thereof, in
the case of any issuer other than the Borrower or its Subsidiaries, only
following the occurrence of an Event of Default (about which such Grantor shall
promptly notify the Administrative Agent), and, at the Administrative Agent’s
reasonable request, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, either (i) cause the issuer to agree
to comply with instructions from the Administrative Agent as to such securities,
without further consent of any

 

19



--------------------------------------------------------------------------------

Grantor or such nominee, or (ii) arrange for the Administrative Agent to become
the registered owner of such securities. The Administrative Agent agrees with
each of the Grantors that the Administrative Agent shall not give any such
instructions or directions to any such issuer, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
Excluded Securities.

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Obligations under the Uniform Commercial Code or other
applicable law and also may (i) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Administrative Agent
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place and time to be designated by the Administrative Agent that is reasonably
convenient to both parties; (ii) occupy any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with notice thereof prior to or
promptly after such occupancy; (iii) declare the entire right, title, and
interest of such Grantor in each of the Patents, Trademarks, Copyrights and
exclusive Copyright Licenses vested in the Administrative Agent for the benefit
of the Secured Parties (in which event such right, title, and interest shall
immediately vest in the Administrative Agent for the benefit of the Secured
Parties, and the Administrative Agent shall be entitled to exercise the power of
attorney referred to below in Section 4.03 to execute, cause to be acknowledged
and notarized and to record said absolute assignment with the applicable
agency); (iv) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Administrative Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise; and
(v) subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each Grantor acknowledges and agrees
that the Administrative Agent, in its sole and absolute discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Securities Act or any similar statute hereafter enacted
analogous in purpose or effect or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a limited number
of potential purchasers (including a single potential

 

20



--------------------------------------------------------------------------------

purchaser) to effect such sale. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Collateral at a price that the Administrative Agent,
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of potential purchasers (or a single
purchaser) were approached. Each such purchaser at any sale of Collateral shall
hold the property sold absolutely, free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by law, private) sale made pursuant to this Agreement, any Secured
Party may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Administrative Agent
shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Administrative Agent

 

21



--------------------------------------------------------------------------------

may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court appointed receiver. Any sale pursuant to the provisions of
this Section 4.01 shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

SECTION 4.02. Application of Proceeds. (a) The Administrative Agent shall apply
the proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, in accordance with
Section 8.03 of the Credit Agreement.

(b) The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement and the Credit Agreement. Upon any sale of Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof. The Grantors shall remain liable for any deficiency
if the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Obligations, including any Attorney Costs (if billed in a timely manner)
and other expenses incurred by the Administrative Agent or any Lender to collect
such deficiency. Notwithstanding the foregoing, the proceeds of any collection,
sale, foreclosure or realization upon any Collateral of any Grantor, including
any collateral consisting of cash, shall not be applied to any Excluded Swap
Obligation of such Grantor and shall instead be applied to other secured
obligations.

(c) In making the determinations and allocations required by this Section 4.02,
the Administrative Agent may conclusively rely upon information supplied by the
Administrative Agent (as defined in the Credit Agreement) as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Obligations, and the Administrative Agent shall have no liability to any of the
Secured Parties for actions taken in reliance on such information provided that
nothing in this sentence shall prevent any Grantor from contesting any amounts
claimed by any Secured Party in any information so supplied. All distributions
made by the Administrative Agent pursuant to this Section 4.02 shall be (subject
to any decree of any court of competent jurisdiction by final and nonappealable
judgment) final (absent manifest error), and the Administrative Agent shall have
no duty to inquire as to the application by the Administrative Agent (as defined
in the Credit Agreement) of any amounts distributed to it.

SECTION 4.03. Grant of License to Use Intellectual Property; Power of Attorney.
For the exclusive purpose of enabling the Administrative Agent to exercise
rights and remedies under this Agreement at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants, such grant to become automatically effective upon and
during the continuance of an Event of Default, to the Administrative Agent an
irrevocable, non-exclusive, royalty-free, limited license (until the

 

22



--------------------------------------------------------------------------------

termination or cure of the Event of Default) to use, license or sublicense any
of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor or that such Grantor otherwise has rights to
license, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, and, to the extent permitted by applicable law,
the right to prosecute and maintain all Intellectual Property and the right to
sue for infringement of the Intellectual Property; provided, however, that
nothing in this Section 4.03 shall require Grantors to grant any license that is
prohibited by any rule of law, statute or regulation, or is prohibited by, or
constitutes a breach or default under or results in the termination of, any
contract, license, agreement, instrument or other document evidencing, giving
rise to or theretofore granted, to the extent permitted by the Credit Agreement,
with respect to such property or otherwise unreasonably prejudices the value
thereof to the relevant Grantor; provided, further, that such licenses to be
granted hereunder with respect to Trademarks shall be subject to the maintenance
of quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks. Each
Grantor further agrees to cooperate with the Administrative Agent in any attempt
to prosecute or maintain the Intellectual Property or sue for infringement of
the Intellectual Property pursuant to such license. For the avoidance of doubt,
the use of such license by the Administrative Agent may be exercised, at the
option of the Administrative Agent, only during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.
Furthermore, each Grantor hereby grants to the Administrative Agent an absolute
power of attorney to sign, upon the occurrence and during the continuance of any
Event of Default, any document which may be required by the USPTO or the USCO in
order to effect an absolute assignment of all right, title and interest in each
Patent, Trademark or Copyright, and to record the same. Upon and during the
continuance of an Event of Default, each Grantor shall use commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License to effect the
assignment of all such Grantor’s right, title and interest thereunder as
licensee to the Administrative Agent or its designee.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 5.03), the Borrower agrees that, in the event any assets of any Grantor
(other than the Borrower) shall be sold pursuant to this Agreement or any other
Collateral Document to satisfy in whole or in part an Obligation owed to any
Secured Party, the Borrower shall indemnify such Grantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Grantor (other than the
Borrower) (a “Contributing Party”) agrees (subject to Section 5.03) that, in the
event assets of any other Grantor (other than the Borrower) shall be sold
pursuant to any Collateral Document to satisfy any Obligation owed to any
Secured Party, and such other Grantor (the “Claiming

 

23



--------------------------------------------------------------------------------

Party”) shall not have been fully indemnified by the Borrower as provided in
Section 5.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the greater of the book value or the fair market value of such
assets (the “Indemnified Amount”), in each case multiplied by a fraction of
which the numerator shall be the net worth of the Contributing Party on the date
hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties together with the net worth of the Claiming Party on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 6.12, the date of the Security Agreement Supplement hereto executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.02 shall (subject to Section 5.03) be
subrogated to the rights of such Claiming Party under Section 5.01 to the extent
of such payment. Notwithstanding the foregoing, to the extent that any Claiming
Party’s right to indemnification hereunder arises from a sale of Collateral made
to satisfy Obligations constituting Swap Obligations, only those Contributing
Parties for whom such Swap Obligations do not constitute Excluded Swap
Obligations shall indemnify such Claiming Party, with the fraction set forth in
the second preceding sentence being modified as appropriate to provide for
indemnification of up to the entire Indemnified Amount.

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, (a) all rights of the Grantors under Sections 5.01 and 5.02 and
all other rights of the Grantors of indemnity, contribution or subrogation under
applicable law or otherwise and (b) upon the occurrence and during the
continuance of an Event of Default, all Indebtedness and other monetary
obligations owed by any Grantor to any other Grantor, in each case shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Grantor to make the
payments required by Sections 5.01 and 5.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Grantor with respect to its obligations hereunder, and
each Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of the Borrower as
provided in Section 10.02 of the Credit Agreement.

SECTION 6.02. Waivers; Amendment. (a) No failure by any Lender, L/C Issuer or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of, or any abandonment or discontinuance of steps to enforce, any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided herein and under the other
Loan Documents are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law,

 

24



--------------------------------------------------------------------------------

except to the extent the Loan Parties have (to the extent permitted by
applicable law) agreed pursuant to any Loan Document to waive or otherwise limit
their rights under law. No waiver of any provision of this Agreement or consent
to any departure by any Grantor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Lender, L/C Issuer or the Administrative Agent may have had notice or
knowledge of such Default at the time. No notice or demand on any Grantor in any
case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Grantor from any covenant of such Grantor set forth herein
or in any other Collateral Document to the extent such departure is not
inconsistent with the Collateral and Guarantee Requirement or with any other
limitation on the authority of the Administrative Agent set forth in the Credit
Agreement.

SECTION 6.03. Administrative Agent’s Fees and Expenses. (a) The parties hereto
agree that the Administrative Agent shall be entitled to reimbursement of its
expenses incurred hereunder as provided in Section 10.04 of the Credit Agreement
as if each reference therein to the Borrower were a reference to the Grantors.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Borrower agrees to indemnify the Administrative Agent and the
other Indemnitees (as defined in Section 10.05 of the Credit Agreement) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agreements or
instruments contemplated hereby, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the (x) gross negligence, bad
faith or willful misconduct of such Indemnitee or of any Affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnitee (y) a
material breach of any obligations under any Loan Document by such Indemnitee or
of any Affiliate, director, officer, employee or agent of such Indemnitee or
(z) disputes that are solely between Indemnitees (other than, in the case of
clause (z), any claims against an Indemnitee in its capacity or in fulfilling
its role as an Administrative Agent, Documentation Agent, Syndication Agent,
Arranger, Joint Bookrunner, Co-Manager or any similar role under this Agreement
and other than any claims arising out of any act or omission by such Grantor).

 

25



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 6.03 shall be payable within 20 Business Days of written
demand therefor.

SECTION 6.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and shall inure to the benefit of each Grantor, the Administrative
Agent and the other Secured Parties and their respective successors and assigns
permitted hereby, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the other Loan Documents. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party.

SECTION 6.05. Counterparts; Several Agreement. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one-and-the-same instrument. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent. Delivery by telecopier or electronic transmission of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement. The Administrative Agent
may also require that any such documents and signatures delivered by telecopier
or electronic transmission be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or electronic
transmission. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to such Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

SECTION 6.06. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 6.07. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender, L/C Issuer and any of their respective Affiliates
is authorized at any time and from time to time, without prior notice to any
Grantor, any such notice being waived by each Grantor (on its own behalf and on
behalf of each of its Subsidiaries), to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by,

 

26



--------------------------------------------------------------------------------

such Lender, L/C Issuer or any of their respective Affiliates to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender, L/C Issuer and their
respective Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be (i) owed to a branch, office or Affiliate
of such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such Indebtedness or (ii) contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Notwithstanding anything to the contrary contained
herein, no Lender, L/C Issuer or any of their respective Affiliates shall have a
right to set off and apply any deposits held by, or other Indebtedness owing by,
such Lender, L/C Issuer or any of their respective Affiliates to or for the
credit or the account of any Subsidiary of a Loan Party that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code unless such
Subsidiary is not a direct or indirect subsidiary of the Borrower. Each Lender
and L/C Issuer agrees promptly to notify the Borrower and the Administrative
Agent after any such set off and application made by such Lender or L/C Issuer,
as the case may be; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender, each L/C Issuer and each Affiliate of any of
the foregoing under this Section 6.07 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender, such L/C Issuer or such Affiliate may have.

SECTION 6.08. Governing Law; Jurisdiction; Venue; Waiver Of Jury Trial; Consent
To Service Of Process. (a) The terms of Sections 10.15 and 10.16 of the Credit
Agreement with respect to governing law, submission to jurisdiction, venue and
waiver of trial by jury are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

SECTION 6.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 6.10. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or

 

27



--------------------------------------------------------------------------------

guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement.

SECTION 6.11. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with respect to
all Obligations and any Liens arising therefrom shall be automatically released
when all the outstanding Obligations (in each case other than (x) obligations
under Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations not yet due and payable and (z) contingent indemnification
obligations not yet accrued and payable) have been indefeasibly paid in full in
cash and the Lenders have no further commitment to lend under the Credit
Agreement, the Outstanding Amount of L/C Obligations have been either reduced to
zero or Cash Collateralized and the L/C Issuers have no further obligations to
issue Letters of Credit under the Credit Agreement.

(b) A Grantor shall automatically be released from its obligations hereunder as
provided in Section 9.11 of the Credit Agreement; provided that the Lenders
shall have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral to any
Person other than the Borrower or any of its Domestic Subsidiaries that are
Restricted Subsidiaries that is permitted under the Credit Agreement, or upon
the effectiveness of any release of the security interest granted hereby by any
Grantor in any Collateral pursuant to Section 9.11 of the Credit Agreement, the
security interest granted by such Grantor in such Collateral shall be
automatically released.

(d) In the event of any such termination or release, Schedules I, II and III to
this Agreement shall be deemed to be modified to remove the Collateral with
respect to which the Security Interest and the other security interests granted
hereby have been so released.

(e) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 6.11, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release, in
each case in accordance with the terms of Section 9.11 of the Credit Agreement.
Any execution and delivery of documents pursuant to this Section 6.11 shall be
without recourse to or warranty by the Administrative Agent. The Administrative
Agent shall have no liability whatsoever to any Secured Party as a result of any
release of any Grantor by it as permitted (or which the Administrative Agent in
good faith believes to be permitted) by this Section 6.11.

(f) Notwithstanding anything to the contrary set forth in this Agreement, each
Cash Management Bank and each Hedge Bank by the acceptance of the benefits under
this Agreement hereby acknowledges and agrees that (i) the obligations of the
Borrower or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be secured pursuant to this Agreement only to the
extent that, and for so long as, the other Obligations are so secured and
(ii) any release of Collateral effected in the manner permitted by this
Agreement shall not require the consent of any Hedge Bank or Cash Management
Bank.

 

28



--------------------------------------------------------------------------------

SECTION 6.12. Additional Grantors. Each wholly-owned Domestic Material
Subsidiary of the Borrower that is required to enter in this Agreement as a
Grantor pursuant to Section 6.11 of the Credit Agreement shall execute and
deliver a Security Agreement Supplement and thereupon such wholly-owned Domestic
Material Subsidiary shall become a Subsidiary Loan Party and Grantor hereunder
with the same force and effect as if originally named as such herein. The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

SECTION 6.13. ROFR Rights. Notwithstanding anything in this Agreement to the
contrary, the Administrative Agent shall not exercise any rights or remedies
hereunder if and to the extent such exercise shall result in a ROFR Right
unless, pursuant to Section 8.02 of the Credit Agreement, the Commitments of
each Lender shall have been terminated and the unpaid principal amount of all
outstanding Loans shall have been declared, or shall have automatically become,
due and payable. In such event the Administrative Agent shall comply with all
ROFR Rights.

SECTION 6.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
(until termination of the Credit Agreement) and coupled with an interest.
Without limiting the generality of the foregoing, the Administrative Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default and, other than in the case of an Event of Default under Section 8.01(f)
of the Credit Agreement, notice by the Administrative Agent to the Borrower of
its intent to exercise such rights, with full power of substitution either in
the Administrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral under policies of insurance, including endorsing the name
of any Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance, making all determinations and decisions
with respect thereto and obtaining or maintaining the policies of insurance
required by Section 6.07 of the Credit Agreement or paying any premium in whole
or in part relating thereto; and (i) to use, sell,

 

29



--------------------------------------------------------------------------------

assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and nonappealable judgment) or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact. All sums disbursed by the Administrative Agent in connection
with this paragraph, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, within 10 days of demand,
by the Grantors to the Administrative Agent and shall be additional Obligations
secured hereby.

SECTION 6.15. General Authority of the Administrative Agent. By acceptance of
the benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Collateral Documents, (b) to agree to be bound by the
provisions of Article IX of the Credit Agreement as fully as if they were set
forth herein, (c) to confirm that the Administrative Agent shall have the
authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(d) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (e) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

SECTION 6.16. Survival of Representations and Warranties. All representations
and warranties made hereunder or other document delivered pursuant hereto or in
connection herewith shall be considered to have been relied upon by the
Administrative Agent, the Lenders and the L/C Issuers and shall survive the
execution and delivery hereof, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding, regardless of any
investigation made by or on behalf of the Administrative Agent, any Lender, any
L/C Issuer or any other Person and notwithstanding that the Administrative
Agent, any Lender, any L/C Issuer or any other Person may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
Loan Document is executed and delivered or any credit is extended under the
Credit Agreement.

 

30



--------------------------------------------------------------------------------

[Signatures on following page]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SURGICAL CARE AFFILIATES, INC., as the Borrower,

    By:

/s/ Richard L. Sharff, Jr.

    Name: Richard L. Sharff, Jr.     Title:

Executive Vice President,

General Counsel and Corporate Secretary

 

SURGICAL CARE AFFILIATES, LLC

SC AFFILIATES, LLC

ASC NETWORK, LLC

SURGERY CENTERS-WEST HOLDINGS, LLC

NATIONAL SURGERY CENTERS, LLC

SURGERY CENTER HOLDING, LLC

SURGICAL HEALTH, LLC

SCA SURGERY HOLDINGS, LLC

SUNSURGERY, LLC,

each as a Loan Party and Grantor,

    By:

/s/ Richard L. Sharff, Jr.

    Name: Richard L. Sharff, Jr.     Title:

Vice President, Secretary and

Director/Manager

 

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

    By:

/s/ Amy M. Ukena

    Name: Amy M. Ukena     Title: Vice President

 

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Equity1

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

Surgical Care Affiliates, LLC

   NO    DE    Surgical Care Affiliates, Inc.    DE    N/A      100 % 

Loyola Ambulatory Surgery Center at Oakbrook, Inc.

   YES    IL    ASC Network, LLC    DE    100      100 % 

Medical Surgical Centers of America, Inc.

   YES    DE    ASC Network, LLC    DE    1000      100 % 

Pasteur Plaza Surgery Center GP, Inc.***

   YES    DE    ASC Network, LLC    DE    1000      100 % 

Pomerado Outpatient Surgical Center, Inc.

   YES    CA    ASC Network, LLC    DE    1000      100 % 

Endoscopy Center Affiliates, Inc.***

   YES    DE    National Surgery Centers, LLC    DE    1000      100 % 

National Surgery Centers-Santa Monica, LLC

   NO    DE    National Surgery Centers, LLC    DE    N/A      100 % 

Northern Rockies Surgicenter, Inc.

   YES    MT    National Surgery Centers, LLC    DE    100      100 % 

NSC Channel Islands, LLC

   NO    CA    National Surgery Centers, LLC    DE    N/A      49 % 

NSC Fayetteville, LLC

   NO    DE    National Surgery Centers, LLC    DE    N/A      100 % 

NSC Greensboro, LLC

   NO    DE    National Surgery Centers, LLC    DE    N/A      100 % 

NSC Greensboro West, LLC

   NO    DE    National Surgery Centers, LLC    DE    N/A      49 % 

 

1  Excludes Surgical Care Affiliates, Inc., which is a public company.



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

NSC Lancaster, LLC

   NO    DE    National Surgery Centers, LLC    DE    N/A      100 % 

NSC Sarasota, Inc.

   YES    DE    National Surgery Centers, LLC    DE    500      100 % 

NSC Seattle, Inc.

   YES    WA    National Surgery Centers, LLC    DE    100      100 % 

NSC Upland, LLC

   NO    DE    National Surgery Centers, LLC    DE    N/A      100 % 

SCA California Surgical Holdings, LLC

   NO    DE    National Surgery Centers, LLC    DE    N/A      100 % 

SCA Holdings, Inc.

   YES    CA    National Surgery Centers, LLC    DE    1000      100 % 

SCA Idaho Holdings, LLC

   NO    DE    National Surgery Centers, LLC    DE    N/A      100 % 

SCA Surgery Partners, LLC

   NO    DE    National Surgery Centers, LLC    DE    N/A      100 % 

Trauma Surgery Affiliates, LLC

   NO    TX    National Surgery Centers, LLC    DE    N/A      49 % 

ASC Holdings of New Jersey, LLC

   NO    NJ    SC Affiliates, LLC    DE    N/A      100 % 

Alaska Surgery Center, Inc.

   YES    AK    SC Affiliates, LLC    DE    1000      100 % 

Bakersfield-SC, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Camp Hill-SCA Centers, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Charlotte Surgery Properties, Ltd.

   NO    NC    SC Affiliates, LLC    DE    N/A      4 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

Charlotte-SC, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Gadsden Surgery Center, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Glenwood-SC, Inc.

   YES    TN    SC Affiliates, LLC    DE    1000      100 % 

HFHS-SCA Holdings, LLC

   NO    MI    SC Affiliates, LLC    DE    N/A      49 % 

Health Inventures, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Inland Surgery Center, L.P.

   NO    CA    SC Affiliates, LLC    DE    N/A      13.0337 % 

Louisville-SC Properties, Inc.

   YES    KY    SC Affiliates, LLC    DE    1000      100 % 

Marin Surgery Holdings, Inc.

   YES    DE    SC Affiliates, LLC    DE    1000      100 % 

Maryland-SCA Centers, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Memphis Surgery Properties, LTD., L.P.

   NO    TN    SC Affiliates, LLC    DE    N/A      2.9696 % 

Nashville-SCA Surgery Centers, Inc.

   YES    TN    SC Affiliates, LLC    DE    1000      100 % 

Pueblo-SCA Surgery Center, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Redlands-SCA Surgery Centers, Inc.***

   YES    CA    SC Affiliates, LLC    DE    1000      100 % 

Saint Joseph-SCA Holdings, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      49 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

Salem Surgery Center, LLC

   NO    OR    SC Affiliates, LLC    DE    N/A      1 % 

SCA Development, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA International, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA Nashville Surgery Center, LLC

   NO    TN    SC Affiliates, LLC    DE    N/A      1 % 

SCA Pacific Holdings, Inc.

   YES    CA    SC Affiliates, LLC    DE    1000      100 % 

SCA Premier Surgery Center of Louisville, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      49 % 

SCA-Albuquerque Surgery Properties, Inc.**

   YES    NM    SC Affiliates, LLC    DE    1000      100 % 

SCA-Blue Ridge, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Central Florida, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Citrus, Inc.

   YES    TN    SC Affiliates, LLC    DE    1000      100 % 

SCA-Colorado Springs, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Davenport, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Eugene, Inc.

   YES    TN    SC Affiliates, LLC    DE    1000      100 % 

SCA-Florence, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

SCA-Fort Collins, Inc.

   YES    CO    SC Affiliates, LLC    DE    1000      100 % 

SCA-Fort Walton, Inc.

   YES    TN    SC Affiliates, LLC    DE    1000      100 % 

SCA-Franklin, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Gainesville, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Hagerstown, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Honolulu, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Marina del Rey, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Mecklenburg Development Corp.

   YES    NC    SC Affiliates, LLC    DE    1000      100 % 

SCA-Midwest, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Mobile, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Mt. Pleasant, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-New Jersey, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Newport Beach, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Paoli, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

SCA-Phoenix, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Pocono, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Rockville, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-San Luis Obispo, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Sand Lake, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Santa Rosa, Inc.

   YES    CA    SC Affiliates, LLC    DE    1000      100 % 

SCA-Shelby Development Corp.***

   YES    TN    SC Affiliates, LLC    DE    1000      100 % 

SCA-South Jersey, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Sparta, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA-Winter Park, Inc.***

   YES    TN    SC Affiliates, LLC    DE    1000      100 % 

Shelby Surgery Properties, Inc.***

   YES    TN    SC Affiliates, LLC    DE    1000      100 % 

Surgery Center of Colorado Springs, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

SCA Surgery Center of Cullman, LLC***

   YES    DE    SC Affiliates, LLC    DE    N/A      100 % 

Surgery Center of Easton, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

Surgery Center of Ellicott City, Inc.

   YES    DE    SC Affiliates, LLC    DE    1000      100 % 

Surgery Center of Lexington, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      49 % 

Surgery Center of Louisville, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      49 % 

Surgery Center of Maui, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Surgery Center of Muskogee, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Surgery Center of Spokane, LLC**

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Surgery Center of Summerlin, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      100 % 

Surgical Center of South Jersey, Limited Partnership

   NO    NJ    SC Affiliates, LLC    DE    N/A      0.73 % 

THR-SCA Holdings, LLC

   NO    TX    SC Affiliates, LLC2    DE    N/A      49 % 

Virtua-SCA Holdings, LLC

   NO    NJ    SC Affiliates, LLC    DE    N/A      49 % 

Mississippi Surgery Holdings, LLC

   NO    DE    SCA Surgery Holdings, LLC    DE    N/A      100 % 

SCA Holding Company, Inc.

   YES    DE    SCA Surgery Holdings, LLC    DE    1000      100 % 

 

2  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

SCA Specialists of Florida, LLC

   NO    DE    SCA Surgery Holdings, LLC    DE    N/A      100 % 

SCA-Alliance, LLC

   NO    DE    SCA Surgery Holdings, LLC    DE    N/A      100 % 

SCA-Charleston, LLC

   NO    DE    SCA Surgery Holdings, LLC    DE    N/A      100 % 

SCA-Illinois, LLC

   NO    DE    SCA Surgery Holdings, LLC    DE    N/A      100 % 

SCA-Wilson, LLC

   NO    DE    SCA Surgery Holdings, LLC    DE    N/A      100 % 

Surgical Hospital Holdings of Oklahoma, LLC

   NO    DE    SCA Surgery Holdings, LLC    DE    N/A      100 % 

West Coast Endoscopy Holdings, LLC

   NO    DE    SCA Surgery Holdings, LLC    DE    N/A      100 % 

ASC Connecticut Holdings, LLC**

   NO    DE    SunSurgery, LLC    DE    N/A      100 % 

Grossmont Surgery Center, L.P.

   NO    CA    SunSurgery, LLC    DE    N/A      1 % 

Hartford Surgery Center, LLC

   NO    DE    SunSurgery, LLC    DE    N/A      91 % 

SCA Danbury Surgical Center, LLC

   NO    DE    SunSurgery, LLC    DE    N/A      100 % 

Surgery Center of Fairfield County, LLC

   NO    DE    SunSurgery, LLC    DE    N/A      40.1933 % 

B.R.A.S.S. Partnership in Commendam

   NO    LA    Surgery Center Holding, LLC    DE    N/A      65.94 % 

Birmingham Outpatient Surgical Center, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

Blackstone Valley Surgicare Acquisition, L.P.

   NO    RI    Surgery Center Holding, LLC    DE    N/A      1 % 

Blackstone Valley Surgicare GP, LLC

   NO    RI    Surgery Center Holding, LLC    DE    N/A      100 % 

Northwest Surgicare, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

SCA Pennsylvania Holdings, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

SCA Surgicare of Laguna Hills, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

St. Cloud Surgical Center, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

Surgery Center of Des Moines, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

Surgery Center of Southern Pines, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

Surgicare of Belleville, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

Surgicare of Jackson, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

Surgicare of Joliet, Inc.

   YES    IL    Surgery Center Holding, LLC    DE    1000      100 % 

Surgicare of Minneapolis, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

Surgicare of Mobile, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

Surgicare of Oceanside, Inc.

   YES    CA    Surgery Center Holding, LLC    DE    1000      100 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

Surgicare of Owensboro, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

Surgicare of Salem, LLC

   NO    DE    Surgery Center Holding, LLC    DE    N/A      100 % 

Surgicenters of Southern California, Inc.

   YES    CA    Surgery Center Holding, LLC    DE    40,000      100 % 

Waco Outpatient Surgical Center, Inc.**

   YES    TX    Surgery Center Holding, LLC    DE    1000      100 % 

Wayland Square Surgicare Acquisition, L.P.**

   NO    RI    Surgery Center Holding, LLC    DE    N/A      1 % 

Wayland Square Surgicare GP, Inc.**

   YES    RI    Surgery Center Holding, LLC    DE    1000      100 % 

ASC Operators, LLC

   NO    CA    Surgery Centers-West Holdings, LLC    DE    N/A      49 % 

Auburn Surgical Center, L.P.

   NO    CA    Surgery Centers-West Holdings, LLC    DE    N/A      13.09 % 

Fort Sutter Medical Building, a California Limited Partnership

   NO    CA    Surgery Centers-West Holdings, LLC    DE    N/A      4.5 % 

Golden Triangle Surgicenter, L.P.

   NO    CA    Surgery Centers-West Holdings, LLC    DE    N/A      67.5 % 

SCA Salt Lake Surgical Center, Inc.***

   YES    DE    Surgery Centers-West Holdings, LLC    DE    1000      100 % 

Surgicare of La Veta, Inc.

   YES    CA    Surgery Centers-West Holdings, LLC    DE    1000      100 % 

Wauwatosa Outpatient Surgery Center, LLC

   NO    DE    Surgery Centers-West Holdings, LLC    DE    N/A      100 % 

ASC Network, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

Connecticut Surgical Center, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

eCode Solutions, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

National Surgery Centers, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

SC Affiliates, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

SCA Capital, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

SCA Surgery Holdings, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

SunSurgery, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

Surgery Center Holding, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

Surgery Centers-West Holdings, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

Surgical Care Affiliates Political Action Committee

   NO    AL    Surgical Care Affiliates, LLC    DE    N/A      100 % 

Surgical Center of Tuscaloosa Holdings, LLC

   YES    AL    Surgical Care Affiliates, LLC    DE    N/A      100 % 

Surgical Health, LLC

   NO    DE    Surgical Care Affiliates, LLC    DE    N/A      100 % 

Surgical Holdings, Inc.

   YES    DE    Surgical Care Affiliates, LLC    DE    100      100 % 

SCA of Clarksville, Inc.

   YES    TN    Surgical Health, LLC    DE    1000      100 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

SHC Atlanta, LLC

   NO    DE    Surgical Health, LLC    DE    N/A      100 % 

SHC Austin, Inc.

   YES    GA    Surgical Health, LLC    DE    1000      100 % 

SHC Hawthorn, Inc.

   YES    GA    Surgical Health, LLC    DE    1000      100 % 

SHC Melbourne, Inc.***

   YES    GA    Surgical Health, LLC    DE    1000      100 % 

South County Outpatient Management, LLC

   NO    DE    Surgical Health, LLC    DE    N/A      100 % 

Specialized Surgery of Houston, Inc.

   YES    TN    Surgical Health, LLC    DE    1000      100 % 

Surgery Center of Boca Raton, Inc.

   YES    FL    Surgical Health, LLC    DE    1000      100 % 

Surgery Center of Vero Beach, Inc.

   YES    TN    Surgical Health, LLC    DE    1000      100 % 

Surgical Health of Orlando, Inc.***

   YES    FL    Surgical Health, LLC    DE    500      100 % 

Treasure Valley Hospital Limited Partnership

   NO    ID    Surgical Health, LLC    DE    N/A      40.375 % 

UCSD Ambulatory Surgery Center, LLC

   NO    DE    Surgical Health, LLC    DE    N/A      20 % 

SCA BOSC Holdings, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      25 %           SunSurgery,
LLC    DE    N/A      25 %           Surgery Center Holding, LLC    DE    N/A   
  25 %           National Surgery Centers, LLC    DE    N/A      25 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

SCA EHSC Holdings, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      25 %           SunSurgery,
LLC    DE    N/A      25 %           Surgery Center Holding, LLC    DE    N/A   
  25 %           National Surgery Centers, LLC    DE    N/A      25 % 

SCA EWASC Holdings, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      25 %           SunSurgery,
LLC    DE    N/A      25 %           Surgery Center Holding, LLC    DE    N/A   
  25 %           National Surgery Centers, LLC    DE    N/A      25 % 

SCA IEC Holdings, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      25 %           SunSurgery,
LLC    DE    N/A      25 %           Surgery Center Holding, LLC    DE    N/A   
  25 %           National Surgery Centers, LLC    DE    N/A      25 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

SCA Indiana Holdings, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      25 %           SunSurgery,
LLC    DE    N/A      25 %           Surgery Center Holding, LLC    DE    N/A   
  25 %           National Surgery Centers, LLC    DE    N/A      25 % 

SCA ROCS Holdings, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      25 %           SunSurgery,
LLC    DE    N/A      25 %           Surgery Center Holding, LLC    DE    N/A   
  25 %           National Surgery Centers, LLC    DE    N/A      25 % 

SCA SSC Holdings, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      25 %           SunSurgery,
LLC    DE    N/A      25 %           Surgery Center Holding, LLC    DE    N/A   
  25 %           National Surgery Centers, LLC    DE    N/A      25 % 



--------------------------------------------------------------------------------

SCHEDULE I

 

Issuer

   Certificated
Yes/No    State   

Shareholder

   Jurisdiction
Shareholder    No. of
Shares    Percentage
Ownership  

SCA SSSC Holdings, LLC

   NO    DE    SC Affiliates, LLC    DE    N/A      25 %           SunSurgery,
LLC    DE    N/A      25 %           Surgery Center Holding, LLC    DE    N/A   
  25 %           National Surgery Centers, LLC    DE    N/A      25 % 

 

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Entity is on the Excluded List. Unable to pledge due to restrictions set
forth in such entity’s subsidiary’s organizational documents.



--------------------------------------------------------------------------------

SCHEDULE I

 

Pledged Debt

The following represents all Intercompany Debt in excess of $1,000,000
individually:

 

    Facility #   

Maker/Debtor Entity Name

  

Holder/Creditor
Entity Name

  Date(s) of
Inter-
company
lndebtedness   Date of
Security
Agreement   Amount Outstanding
2/28/2015  

1.

  50046   

Austin Center for Outpatient Surgery, L.P.

   Surgical Care Affiliates, LLC   3/5/2009;
Amended and
Restated
10/16/2009;
Amended &
Restated
11/5/2013   3/5/2009   $ 1,205,926.40   

2.

  50108   

SCA Nashville Surgery Center, L.L.C.

   Surgical Care Affiliates, LLC   02/06/07   Deed of Trust:
2/2/07   $ 1,036,371.24   

3.

  50140   

Gainesville Surgery Center, L.P.

   Surgical Care Affiliates, LLC   06/30/03   09/07/06   $ 1,434,506.70   

4.

  50226   

St. Cloud Outpatient Surgery, Ltd., a Minnesota Limited Partnership

   Surgical Care Affiliates, LLC   12/07/05   12/7/05   $ 1,985,822.07   

5.

  50241   

Joliet Surgery Center Limited Partnership

   Surgical Care Affiliates, LLC   3/30/09   3/30/09   $ 1,521,666.67   

6.

  95356   

THR-SCA Holdings, LLC

   SC Affiliates, LLC   10/1/2012   N/A   $ 24,322,819.53   



--------------------------------------------------------------------------------

SCHEDULE II

Commercial Tort Claims

NONE



--------------------------------------------------------------------------------

SCHEDULE III

United States Patents and Patent Applications

U.S. Patent Applications

 

    

Grantor/Registered Owner

  

Type

  

Application Number

  

Filing Date

1.    NONE         

U.S. Patent Registrations

 

    

Grantor/Registered Owner

  

Type

  

Registration Number

  

Expiration Date

1.    NONE         

United States Trademarks, Service Marks and Trademark Applications

 

    

Grantor/Registered Owner

  

Trademark or Service
Mark

  

Registration

or
Application

No. and

Jurisdiction

  

Date of Filing

or Expiration

  

Status

1.    Surgical Care Affiliates, LLC    SCA SURGICAL
CARE AFFILIATES    85/469047


(USPTO)

   Date of Filing:
11/10/2011

 

10 year
expiration

   Reg. No. 4,171,201


Registered 7/10/2012

Int. Cl.: 44

2.    Surgical Care Affiliates, LLC    S4    85/469052


(USPTO)

   Date of filing:


11/10/2011

 

10 year
expiration

   Reg. No. 4,278,194


Registered 1/22/2013

Int. Cl.: 9



--------------------------------------------------------------------------------

SCHEDULE III

 

    

Grantor/Registered Owner

  

Trademark or Service
Mark

  

Registration

or
Application

No. and

Jurisdiction

  

Date of Filing

or Expiration

  

Status

3.    Surgical Care Affiliates, LLC    BUY RIGHT    85/469065


(USPTO)

   Date of filing:
11/10/2011

 

10 year
expiration

   Reg. No. 4,278,196


Registered 1/22/2013

Int. Cl.: 9

4.    Surgical Care Affiliates, LLC    PURCHASING
SIMPLIFIED    85/469058


(USPTO)

   Date of filing:
11/10/2011

 

10 year
expiration

   Reg. No. 4,278,195


Registered 1/22/2013

Int. Cl.: 9

5.    Surgical Care Affiliates, LLC    ECOSYSTEM    85/813884


(USPTO)

   Date of Filing:


1/2/2013

 

10 year
expiration

   Reg. No. 4,391,437


Registered 8/27/2013

Int. Cl.: 9

6.    Surgical Care Affiliates, LLC    CLINICAL FIRST    85/813939


(USPTO)

   Date of filing:


1/2/2013

 

10 year
expiration

   Reg. No. 4,493,546


Registered 3/11/2014



--------------------------------------------------------------------------------

SCHEDULE III

 

    

Grantor/Registered Owner

  

Trademark or Service
Mark

  

Registration

or
Application

No. and

Jurisdiction

  

Date of Filing

or Expiration

  

Status

7.    Surgical Care Affiliates, LLC    MDETECTIVE    85/813909


(USPTO)

   Date of filing:


1/2/2013

 

10 year
expiration

   Reg. No. 4,490,360


Registered 3/4/2014

8.    Surgical Care Affiliates, LLC    SCA INSIGHT    86/371274


(USPTO)

   8/19/2014    Application Pending 9.    Surgical Care Affiliates, LLC   
PRACTICING THE
ART OF MEDICINE    86/416694


(USPTO)

   10/7/2014    Application Pending

United States Copyrights, Copyright Applications and Copyright Licenses

U.S. Copyright Applications

 

    

Grantor/Registered Owner

  

Title

  

Filing Date

  

Application Number

1.    NONE         

U.S. Copyright Registrations

 

    

Grantor/Registered Owner

  

Title

  

Expiration Date

  

Registration Number

1.    NONE         



--------------------------------------------------------------------------------

SCHEDULE III

 

U.S. Exclusive Copyright Licenses

 

    

Grantor/Licensee

  

Licensor

  

Title

  

Expiration Date

  

Copyright No.

1.    NONE                                          



--------------------------------------------------------------------------------

EXHIBIT I

SUPPLEMENT NO.     dated as of [            ] (this “Supplement”), to the Pledge
and Security Agreement dated as of March 17, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”), among SURGICAL
CARE AFFILIATES, INC. (the “Borrower”), certain Subsidiaries of the Borrower
from time to time party thereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent for the Secured Parties.

A. Reference is made to the Credit Agreement dated as of March 17, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent, each Lender and L/C Issuer from time to time party thereto and other
financial institutions party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

C. The Grantors have entered into the Security Agreement in order to induce
(i) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(ii) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(iii) the Cash Management Banks to provide Cash Management Services.
Section 6.12 of the Security Agreement provides that additional wholly-owned
Domestic Material Subsidiaries of the Borrower may become Subsidiary Loan
Parties and Grantors under the Security Agreement by execution and delivery of
an instrument in the form of this Supplement. The undersigned Restricted
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Loan Party
and Grantor under the Security Agreement in order to induce (A) the Lenders to
make additional Loans and the L/C Issuers to issue additional Letters of Credit,
(B) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(C) the Cash Management Banks to provide Cash Management Services and as
consideration for (x) Loans previously made and Letters of Credit previously
issued, (y) Secured Hedge Agreements previously entered into and/or maintained
and (z) Cash Management Services previously provided.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.12 of the Security Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party and Grantor
under the Security Agreement with the same force and effect as if originally
named therein as a Subsidiary Loan Party and Grantor and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Security Agreement
applicable to it as a Subsidiary Loan Party and Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Subsidiary Loan Party and Grantor thereunder are true and correct on and as
of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment in full of the Obligations does hereby create and grant
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the

 

EXH-1



--------------------------------------------------------------------------------

Security Agreement) of the New Subsidiary. Each reference to a “Loan Party”,
“Subsidiary Loan Party” or “Grantor” in the Security Agreement shall be deemed
to include the New Subsidiary. The Security Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary; (b) set forth under its signature
hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation, the location of its chief executive office and its
organizational identification number; (c) set forth on Schedule II attached
hereto is a true and complete list of (i) all the Pledged Equity owned by the
New Subsidiary and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity owned by the New Subsidiary and (ii) all the Pledged Debt owned by the
New Subsidiary; (d) Schedule III sets forth, as of the date hereof, a true and
complete list of (i) all Patents that have been granted by the USPTO, (ii) all
Copyrights that have been registered with the USCO, (iii) all Trademarks that
have been registered with the USPTO and Trademarks for which United States
registration applications are pending and (iv) all exclusive Copyright Licenses
that have been registered with the USCO under which such Grantor is a licensee
and that, in the case of clauses (i), (ii) and (iii) are owned by the New
Subsidiary, in each case truly and completely specifying the name of the
registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor; and (e) Schedule IV sets
forth, as of the date hereof, each Commercial Tort Claim in respect of which a
complaint or counterclaim has been filed by the New Subsidiary seeking damages
reasonably estimated to exceed $5,000,000, including a summary description of
such claim. Schedule I shall be incorporated into, and after the date hereof be
deemed part of, the Perfection Certificate.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

EXH-2



--------------------------------------------------------------------------------

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

[Signatures on following page]

 

EXH-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY]

    By:

 

 

    Name:

 

    Title:

 

Jurisdiction of Formation:

Organizational Identification Number:

Address Of Chief Executive Office:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

    By:  

 

    Name:       Title:  

[Signature Page to Security Agreement Supplement]

 

EXH-4



--------------------------------------------------------------------------------

Schedule I to

Supplement No.         to

Pledge and Security Agreement

LOCATION OF COLLATERAL

 

Description

Location

 

EXH-5



--------------------------------------------------------------------------------

Schedule II to

Supplement No.         to

Pledge and Security Agreement

EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

  

Percentage of

Equity Interests

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

 

EXH-6



--------------------------------------------------------------------------------

Schedule III to

Supplement No.         to

Pledge and Security Agreement

UNITED STATES PATENTS AND PATENT APPLICATIONS

U.S. Patent Registrations1

 

Grantor/Registered Owner

   Type    Expiration Date    Registration No.                                  

U.S. Patent Applications2

 

Grantor/Registered Owner

   Type    Filing Date    Application No.                                       
           

UNITED STATES COPYRIGHTS, COPYRIGHT APPLICATIONS AND COPYRIGHT

LICENSES

U.S. Copyright Registrations3

 

Grantor/Registered Owner

   Title    Expiration Date    Copyright No.                                    
              

 

1  List in numerical order by Registration No.

2  List in numerical order by Application No.

3  List in numerical order by Copyright No.

 

EXH-7



--------------------------------------------------------------------------------

U.S. Copyright Applications4

 

Grantor/Registered Owner

  

Title

  

Filing Date

  

Application No.

                                                  

U.S. Exclusive Copyright Licenses5

 

Grantor/Licensee

   Licensor    Title    Expiration Date    Copyright No.                        
                                         

UNITED STATES TRADEMARKS, SERVICE MARKS AND TRADEMARK

APPLICATIONS

U.S. Trademark Registrations6

 

Grantor/Registered Owner

   Trademark or Service
Mark    Expiration Date    Registration No. and
Jurisdiction                                                                    

U.S. Trademark Applications7

 

Grantor/Registered Owner

   Trademark or Service
Mark Application    Filing Date    Application No. and
Jurisdiction                                                   

 

4  List in numerical order by Application No.

5  List in numerical order by Copyright No.

6  List in numerical order by Registration No.

7  List in numerical order by Application No.

 

EXH-8



--------------------------------------------------------------------------------

Schedule IV to

Supplement No.          to

Pledge and Security Agreement

COMMERCIAL TORT CLAIMS

 

EXH-9



--------------------------------------------------------------------------------

Exhibit II

FORM OF

PATENT SECURITY AGREEMENT

(SHORT-FORM)

PATENT SECURITY AGREEMENT, dated as of [            ], (this “Agreement”) among
SURGICAL CARE AFFILIATES, INC. (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Secured Parties.

Reference is made to the Pledge and Security Agreement dated as of March 17,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, certain Subsidiaries of the Borrower
from time to time party thereto and the Administrative Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Borrower are set
forth in the Credit Agreement dated as of March 17, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, each
Lender and L/C Issuer from time to time party thereto and other financial
institutions party thereto. The Lenders and L/C Issuers have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and L/C Issuers to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each of the Subsidiaries party hereto is an affiliate of the
Borrower and will derive substantial benefits from the extension of credit to
the Borrower pursuant to the Credit Agreement and is willing to execute and
deliver this Agreement in order to induce (A) the Lenders and L/C Issuers to
extend such credit, (B) the Hedge Banks to enter into and/or maintain Secured
Hedge Agreements and (C) the Cash Management Banks to provide Cash Management
Services. Accordingly, the parties hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement, mutatis
mutandis.

Section 2. Grant of Security Interest. As security for the payment in full of
the Obligations, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby does grant to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Patent Collateral”):

All letters patent of the United States or the equivalent thereof in any other
country, all registrations and recordings thereof, and all applications for
letters patent of the United States or the equivalent thereof in any other
country or any political subdivision thereof, in or to which any Grantor now or
hereafter has any right, title or

 

EXH-10



--------------------------------------------------------------------------------

interest therein, including registrations, recordings and pending applications
in the USPTO or any similar offices in any other country or any political
subdivision thereof, including those listed on Schedule I, and all reissues,
continuations, divisionals, continuations-in-part, reexaminations, supplemental
examinations, inter partes reviews, renewals, adjustments or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
have made, use, sell, offer to sell, import or export the inventions disclosed
or claimed therein.

Section 3. Termination. This Agreement is made to secure the satisfactory
payment of the Obligations. This Agreement and the security interest granted
hereby shall terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder. The
Administrative Agent shall, in connection with any termination or release herein
or under the Security Agreement, execute and deliver to any Grantor as such
Grantor may reasonably request, at the cost and expense of such Grantor, an
instrument in writing releasing the security interest in the Patent Collateral
acquired under this Agreement. Additionally, upon such satisfactory payment of
the Obligations (other than (x) obligations under Secured Hedge Agreements not
yet due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
Administrative Agent shall, at such Grantor’s cost and expense, reasonably
cooperate with any efforts made by a Grantor to make of record or otherwise
confirm such satisfaction, including the release and/or termination of this
Agreement and any security interest in, to or under the Patent Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Administrative Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

Section 5. Representations and Warranties. The Borrower and the Subsidiaries
party hereto jointly and severally represent and warrant to the Administrative
Agent and the Secured Parties, that a true and correct list of all of the
existing material Patent Collateral consisting of U.S. Patent registrations or
applications owned by the Grantor, in whole or in part, is set forth in Schedule
I.

Section 6. Miscellaneous. The provisions of Article VI of the Security Agreement
are hereby incorporated by reference.

Section 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed

 

EXH-11



--------------------------------------------------------------------------------

counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

[Signatures on following page]

 

EXH-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SURGICAL CARE AFFILIATES, INC.,
as the Borrower,

    By:

 

    Name:

    Title:

[SUBSIDIARY LOAN PARTIES],
each as a Loan Party and Grantor

    By:

 

    Name:

    Title:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

    By:

 

    Name:

    Title:

 

EXH-13



--------------------------------------------------------------------------------

Schedule I to

Patent Security Agreement

Short Particulars of U.S. Patent Collateral

 

EXH-14



--------------------------------------------------------------------------------

Exhibit III

FORM OF

TRADEMARK SECURITY AGREEMENT

(SHORT-FORM)

TRADEMARK SECURITY AGREEMENT, dated as of [            ] (this “Agreement”),
among SURGICAL CARE AFFILIATES, INC. (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Secured Parties.

Reference is made to the Pledge and Security Agreement dated as of March 17,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, certain Subsidiaries of the Borrower
from time to time party thereto and the Administrative Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Borrower are set
forth in the Credit Agreement dated as of March 17, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, each
Lender and L/C Issuer from time to time party thereto and other financial
institutions party thereto. The Lenders and L/C Issuers have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and L/C Issuers to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each of the Subsidiaries party hereto is an affiliate of the
Borrower and will derive substantial benefits from the extension of credit to
the Borrower pursuant to the Credit Agreement and is willing to execute and
deliver this Agreement in order to induce (A) the Lenders and L/C Issuers to
extend such credit, (B) the Hedge Banks to enter into and/or maintain Secured
Hedge Agreements and (C) the Cash Management Banks to provide Cash Management
Services. Accordingly, the parties hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement, mutatis
mutandis.

Section 2. Grant of Security Interest. As security for the payment in full of
the Obligations, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby does grant to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Trademark Collateral”):

(a) all trademarks, service marks, trade names, corporate names, trade dress,
logos, designs, company names, business names, fictitious business names, trade
styles, domain names, global top level domain names, other source or business
identifiers and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and

 

EXH-15



--------------------------------------------------------------------------------

recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO or any similar offices in any State of the United States or any other
country or any political subdivision thereof, and all extensions or renewals
thereof, and all common law rights related thereto, including those listed on
Schedule I, (b) all goodwill connected therewith or symbolized thereby and
(c) all other assets, rights, and interests that uniquely reflect or embody such
goodwill.

Section 3. Termination. This Agreement is made to secure the satisfactory
payment of the Obligations. This Agreement and the security interest granted
hereby shall terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder. The
Administrative Agent shall, in connection with any termination or release herein
or under the Security Agreement, execute and deliver to any Grantor as such
Grantor may reasonably request, at the cost and expense of such Grantor, an
instrument in writing releasing the security interest in the Trademark
Collateral acquired under this Agreement. Additionally, upon such satisfactory
payment of the Obligations (other than (x) obligations under Secured Hedge
Agreements not yet due and payable, (y) Cash Management Obligations not yet due
and payable and (z) contingent indemnification obligations not yet accrued and
payable), the Administrative Agent shall, at such Grantor’s cost and expense,
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction, including the release and/or termination of
this Agreement and any security interest in, to or under the Trademark
Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Administrative Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

Section 5. Representations and Warranties. The Borrower and the Subsidiaries
party hereto jointly and severally represent and warrant to the Administrative
Agent and the Secured Parties, that a true and correct list of all of the
existing material Trademark Collateral consisting of U.S. Trademark
registrations or applications owned by the Grantor, in whole or in part, is set
forth in Schedule I.

Section 6. Miscellaneous. The provisions of Article VI of the Security Agreement
are hereby incorporated by reference.

Section 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

EXH-16



--------------------------------------------------------------------------------

[Signatures on following page]

 

EXH-17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SURGICAL CARE AFFILIATES, INC.,
as the Borrower,

    By:

 

    Name:

    Title:

[SUBSIDIARY LOAN PARTIES],
each as a Loan Party and Grantor

    By:

 

    Name:

    Title:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

    By:

 

    Name:

    Title:

 

EXH-18



--------------------------------------------------------------------------------

Schedule I to

Trademark Security Agreement

United States Trademarks, Service Marks and Trademark Applications

 

Grantor

   Trademark or Service
Mark    Date Granted    Registration No. and
Jurisdiction                           

 

Grantor

   Trademark or Service
Mark Application    Date Filed    Application No. and
Jurisdiction                           

 

EXH-19



--------------------------------------------------------------------------------

Exhibit IV

FORM OF

COPYRIGHT SECURITY AGREEMENT

(SHORT-FORM)

COPYRIGHT SECURITY AGREEMENT, dated as of [            ] (this “Agreement”),
among SURGICAL CARE AFFILIATES, INC. (the “Borrower”), certain Subsidiaries of
the Borrower from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Secured Parties.

Reference is made to the Pledge and Security Agreement dated as of March 17,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, certain Subsidiaries of the Borrower
from time to time party thereto and the Administrative Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Borrower are set
forth in the Credit Agreement dated as of March 17, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, each
Lender and L/C Issuer from time to time party thereto and other financial
institutions party thereto. The Lenders and L/C Issuers have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and L/C Issuers to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Each of the Subsidiaries party hereto is an affiliate of the
Borrower and will derive substantial benefits from the extension of credit to
the Borrower pursuant to the Credit Agreement and is willing to execute and
deliver this Agreement in order to induce (A) the Lenders and L/C Issuers to
extend such credit, (B) the Hedge Banks to enter into and/or maintain Secured
Hedge Agreements and (C) the Cash Management Banks to provide Cash Management
Services. Accordingly, the parties hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement, mutatis
mutandis.

Section 2. Grant of Security Interest. As security for the payment in full of
the Obligations, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby does grant to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Copyright Collateral”):

(a) (i) all copyright rights in any work subject to the copyright laws of the
United States or any other country, whether as author, assignee, transferee or
otherwise, and (ii) all registrations and applications for registration of any
such copyright in the United States or any other country or any political
subdivision thereof, including registrations, recordings, supplemental
registrations and pending applications for registration in the

 

EXH-20



--------------------------------------------------------------------------------

USCO or any similar office in any other country or any political subdivision
thereof, including those listed on Schedule I, and (iii) any other adjacent or
other rights related or appurtenant to the foregoing, including moral rights;
and

(b) all exclusive Copyright Licenses under which any Grantor is a licensee,
including those listed on Schedule I.

Section 3. Termination. This Agreement is made to secure the satisfactory
payment of the Obligations. This Agreement and the security interest granted
hereby shall terminate with respect to all of a Grantor’s Obligations and any
Lien arising therefrom shall be automatically released upon termination of the
Security Agreement or release of such Grantor’s obligations thereunder. The
Administrative Agent shall, in connection with any termination or release herein
or under the Security Agreement, execute and deliver to any Grantor as such
Grantor may reasonably request, at the cost and expense of such Grantor, an
instrument in writing releasing the security interest in the Copyright
Collateral acquired under this Agreement. Additionally, upon such satisfactory
payment of the Obligations (other than (x) obligations under Secured Hedge
Agreements not yet due and payable, (y) Cash Management Obligations not yet due
and payable and (z) contingent indemnification obligations not yet accrued and
payable), the Administrative Agent shall, at such Grantor’s cost and expense,
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction, including the release and/or termination of
this Agreement and any security interest in, to or under the Copyright
Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Administrative Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

Section 5. Representations and Warranties. The Borrower and the Subsidiaries
party hereto jointly and severally represent and warrant to the Administrative
Agent and the Secured Parties, that a true and correct list of all of the
existing material Copyright Collateral consisting of U.S. Copyright
registrations or applications owned by the Grantor, in whole or in part, is set
forth in Schedule I.

Section 6. Miscellaneous. The provisions of Article VI of the Security Agreement
are hereby incorporated by reference.

Section 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

EXH-21



--------------------------------------------------------------------------------

[Signatures on following page]

 

EXH-22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SURGICAL CARE AFFILIATES, INC.,
as the Borrower,

    By:

 

    Name:     Title:

[SUBSIDIARY LOAN PARTIES],
each as a Loan Party and Grantor

    By:

 

    Name:     Title:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

    By:

 

    Name:     Title::

 

EXH-23



--------------------------------------------------------------------------------

Schedule I to

Copyright Security Agreement

Short Particulars of U.S. Copyright Collateral

 

EXH-24